The following opinion was filed December 10, 1912:
WiNslow, C. J.
Here is one of the many cases which vividly illustrate the absolute necessity of workmen’s compensation laws, if we wish to approximate justice to the workingman in these days of powerful machinery and many operatives. Perfect as the machinery may be, there are and probably must ever be deadly perils dogging the footsteps of every man who works about it; perils which are only awaiting a moment’s inattention or a thoughtless move on his part to do their work.
The plaintiff here is just, entering on manhood seriously maimed, while endeavoring to perform his duty in the care of his machine. He was not wilfully negligent, and, at the worst, was only guilty of momentary inattention or thoughtlessness, yet because we feel compelled to say that the evidence demonstrated that leakage of steam could not possibly have caused the accident we are obliged to deny him all relief.
It is practically admitted in this case, and if it were not admitted it is proven beyond doubt or cavil, that the sausage-stuffing machine in question was perfect in its design and original construction. The steam chest, steam pipes, exhaust pipe, slide valve, lever, and piston were admirably fitted to accomplish the purpose desired, namely, to operate the plunger head downward into the sausage can and lift it out again just as rapidly and just as slowly as the operator wished or the necessary details of the work required, and to halt the plunger at any desired point without danger of unexpected motion. All this could be done simply by the *272proper manipulation of the lever, which operated an eccentric controlling the slide valve, which in turn let in or shut off the supply of steam to the steam chest, both above and below the piston head. By moving this lever one way, the slide valve let in live steam above the piston head and at the same time opened the exhaust pipe so that any steam below the piston head would at once be discharged. By moving the lever the other way, the slide valve let in live steam below the piston head and any steam remaining above was discharged into the exhaust. By placing the lever at the middle point, both the entrances and the exits of steam were closed and the piston with its plunger was stopped wherever it might be at the time with live steam both above and below the piston head. According to the plaintiff’s testimony the lever was at this middle point before and at the time when the plunger suddenly descended without warning and without having been touched by himself or any one else. It had been placed at that point a few minutes before at the close of the day’s stuffing and just before the plaintiff washed the plunger and can, which he testifies was done at the end of the day’s work. It is apparent that there had not been time after the happening of the accident for any considerable condensation of the steam in the steam chest to have taken place. It is shown beyond dispute that the friction of the piston head against the sides of the steam chest, together with the friction of the piston itself on the packing and stuffing box, where the piston enters the steam chest, is considerable, and will not allow the plunger to descend of its own weight nor unless overcome by a considerable weight attached to the plunger.
In view of all these facts, it is entirely certain that the plunger could not descend when the lever is not moved except by the escape of imprisoned steam from below the piston head, sufficient in amount so that the greater pressure of the imprisoned steam above the piston head would force down the piston and plunger. There was absolutely no place where such escape could take place except around the circumference *273of tbe piston, where it enters tbe stuffing bos at tbe bottom of tbe steam cbest, and here is where it is claimed by tbe plaintiff that tbe escape actually took place. Tbe plaintiff’s bands were just a few inches below this place as be was at work putting on tbe spring or rim at tbe time of tbe accident. With only tbe layman’s knowledge of tbe qualities of steam and its enormous expansion as it turns from water into steam (at seventy-five pounds pressure its volume is 310 times its water volume), and remembering that tbe steam in tbe steam cbest stood at or near seventy-five pounds pressure, it would seem very certain that an escape of steam around tbe piston sufficient to cause a sudden drop of tbe piston bead must be very large 'and make it impossible for an operative to do any work about it.
We are not left to a layman’s speculations on this point, however. Tbe very machine in question was thoroughly tested by a competent and disinterested expert mechanical engineer before tbe trial, in tbe most careful and painstaking manner. With tbe steam in tbe steam cbest at tbe usual pressure and tbe lever at tbe middle, be deliberately loosened tbe nuts bolding tbe gland on tbe piston rod stuffing box so as to cause leakage, and carefully observed by chronograph, as well as by tbe eye, tbe results. By tbe first and most inconsiderable loosening of tbe gland and stuffing box there was leakage of hot water, but no steam. For five minutes tbe condition remained tbe same, but there was absolutely no movement of tbe piston. The nuts were then further loosened so that there was leakage of both water and steam and tbe result observed for another five minutes, and still there was no movement of tbe piston. Tbe nuts were then loosened so as to permit leakage of boiling water 'and steam so considerable in extent that a person could not work about or below tbe steam cbest without blistering bis bands, and still there was no motion downward of tbe piston. Tbe expert further testified that bad be loosened tbe gland further, so that there would have been a larger escape of water and steam, *274be could not have gotten his hands near it on account of the escaping steam and hot water.
So far as all material facts were concerned, the tests were made under conditions identical with the conditions at the time of the accident. The fact that the leakage was caused by loosening the nuts of the gland, instead of by defective packing, can make no difference in the volume of steam; it must escape in the same place whichever be the cause, and if the volume of steam escaping be the same the results must be the same. Erom the tests so made the expert testified that it was a mechanical impossibility for leakage no greater than that which he produced while making his third test, to cause any movement of the plunger head. It is unquestionable under the evidence that there was no leakage even as great as that which existed during the third test, for neither the plaintiff nor his assistant had any difficulty, so far as steam or water was concerned, in adjusting the spring immediately below the piston. There is nothing in the evidence which in any way throws doubt on the facts testified to by the expert or his conclusions. On the other hand, both his facts and conclusions agree entirely with what common sense and common knowledge of the properties of steam tell us. We are obliged to say that the accident could not have happened from escaping steam, because if steam had escaped in sufficient quantities to cause the piston to descend it would not have been possible for the plaintiff to be working where he was working. Hence there is no negligence proven on the part of the defendant.
This result renders unnecessary the consideration of any other question.
By the Court. — Judgment reversed, and action remanded with directions to dismiss the complaint on the merits.
A motion for a rehearing was denied, with $25 costs, on February 18, 1913.